Citation Nr: 0711939	
Decision Date: 04/24/07    Archive Date: 05/01/07

DOCKET NO.  06-34 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Entitlement to an initial disability rating higher than 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel




INTRODUCTION

The veteran served on active duty from May 1943 to December 
1945.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) from an October 2005 rating decision by the RO in 
Boston, Massachusetts, which granted the veteran's claim for 
service connection for PTSD.  The RO assigned a 30 percent 
rating for this disability, retroactively effective from June 
24, 2004, the date of receipt of his claim for this 
condition.  He appealed for a higher initial rating.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

In April 2007, the Board granted the veteran's motion to 
advance his case on the docket because of his age.  See 38 
U.S.C.A. § 7107 (West 2002 & Supp. 2006); 38 C.F.R. § 20.900 
(2006).  


FINDING OF FACT

The veteran's PTSD causes occupational and social impairment 
due to such symptoms as:  panic attacks, depression, anxiety, 
memory impairment, and hypervigilance, but he does not have 
impaired thought processes or homicidal or suicidal ideation, 
or experience hallucinations or delusions.


CONCLUSION OF LAW

The criteria are met for a higher initial rating of 50 
percent for the PTSD, but no greater.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.126, 4.130, Diagnostic Code 9411 
(2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters - The Veterans Claims Assistance Act 
(VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must request that the claimant provide any evidence 
in his possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) 
(2006).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court) has clarified that the VCAA requires "a 
deliberate act of notification directed to meeting the 
requirements of section 5103, not an assemblage of bits of 
information drawn from multiple communications issued for 
unrelated purposes."  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005), reversed and remanded, 444 F.3d 1328 
(Fed. Cir. 2006), affirmed, No. 02-1077 (December 21, 2006).

VA has complied with its Pelegrini II and Mayfield 
notification responsibilities in regards to the veteran's 
claim.  This is evident from letters sent to him in July 2004 
and February 2006.  

To the extent possible, VCAA notice should be provided to a 
claimant prior to the initial adjudication of the claim.  See 
Pelegrini II and Mayfield, supra.  This was indeed the case 
here as the veteran was first given VCAA notice in July 2004, 
prior to the initial rating decision at issue in October 
2005.  And even assuming for the sake of argument that the 
initial VCAA notice was not fully compliant, this since has 
been cured by the additional notice more recently provided in 
February 2006 - inasmuch as his claim was readjudicated in 
the September 2006 statement of the case (SOC) based on the 
additional evidence received after that initial decision.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or 
supplemental SOC (SSOC), is sufficient to cure a timing 
defect).

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements are:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

In Dingess, the Court held that, upon receipt of an 
application for a service-connection, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) requires VA to review the 
information and the evidence presented with the claim and 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim, as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  The veteran was provided this Dingess notice in the 
February 2006 letter mentioned.

The duty to assist has been fulfilled.  The veteran has been 
provided a VA examination to determine the severity of his 
PTSD, the dispositive issue.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  See, too, Caffrey v. Brown, 
6 Vet. App. 377 (1994).  Hence, his appeal is ready to be 
considered on the merits.




Analysis

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.   See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 38 
C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, as alluded 
to earlier, where, as here, an award of service connection 
for a disability has been granted and the assignment of an 
initial evaluation for that disability is disputed, separate 
evaluations may be assigned for separate periods of time 
based on the facts found.  In other words, evaluations may be 
"staged."  See Fenderson, 12 Vet. App. at 125-26 (1999).  
This, in turn, will compensate the veteran for times since 
the effective date of his award when his disability may have 
been more severe than at other times during the course of his 
appeal.

The veteran was afforded an examination in August 2004, 
arranged by QTC services.  He reported difficulty sleeping 
each night.  He denied any previous psychiatric treatment, 
but the QTC examiner felt psychiatric treatment would be 
helpful.  Mental status examination revealed panic attacks 
and generalized anxiety.  The Axis I diagnoses were 
generalized anxiety disorder and panic disorder.  The Global 
Assessment of Functioning (GAF) score was 68.



In June 2005 the veteran had another VA examination.  The VA 
examiner noted the veteran was alert, somewhat anxious, 
cooperative, and showed no evidence of a thought disorder.  
He denied delusions, hallucinations or ideas of reference.  
He also denied suicidal or homicidal ideation.  He did report 
difficulty remembering names and that overall he was 
forgetful.  He also reported panic attacks, which he said 
began eight years earlier and had continued since.  Often the 
panic attacks occurred while he was driving, and required him 
to pull to the side of the road and wait until they subsided.  
He reiterated difficulty with sleep and reported feelings of 
depression following his wife's death.  Lastly, he noted that 
when he returned from the war he experienced an over reaction 
to loud noise and a hyperactive startle response.  The Axis I 
diagnoses were PTSD, chronic and mild, stemming from World 
War II, and generalized anxiety disorder with panic attacks.  
His GAF score was 45.  

In July 2005 the RO found that the June 2005 VA examination 
report was insufficient for rating purposes and asked the VA 
examiner to provide additional details pertaining to the 
veteran's PTSD.  See 38 C.F.R. § 4.2.

In a subsequent July 2005 examination report, in response to 
this request for additional information, the VA examiner 
clarified that the veteran suffered from PTSD.  Symptoms 
related to the PTSD included:  sleep disturbance with 
occasional dreams related to the military, history of hyper-
alertness and over-reaction to loud noises, panic attacks 
which were relatively disabling, and early signs of reduced 
short-term memory.  The examiner also concluded the veteran's 
anxiety and panic attacks were 50 percent related to his 
PTSD.  He again pointed out that a GAF of 45 was appropriated 
based on the veteran's symptoms.

According to VA regulation, a mental disorder should be 
evaluated "based on all the evidence of record that bears on 
occupational and social impairment . . . ."   See 38 C.F.R. § 
4.126(a) (2006).  As mentioned, the veteran's PTSD is 
currently evaluated as 30-percent disabling under 38 C.F.R. § 
4.130, Diagnostic Code 9411.



A 30 percent disability evaluation is warranted where there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks, chronic sleep 
impairment, and mild memory loss.  A 50 percent disability 
evaluation is assigned under this Code for occupational and 
social impairment due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment in short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130, Code 9411.

For the next higher 70 percent evaluation to be warranted, 
there must be occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood due to symptoms such 
as:  suicidal ideation; obsessive rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.  Id.

The Board has carefully reviewed the evidence of record, as 
summarized above, and finds that for the reasons and bases 
set forth below, and resolving all reasonable doubt in favor 
of the veteran, his PTSD most closely approximates the 
criteria for a 50-percent rating.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411.



The objective medical evidence of record indicates the 
veteran suffers from a litany of symptoms related to his 
PTSD.  His symptoms include nightmares pertaining to his 
experiences in World War II, difficulty sleeping, a depressed 
mood, anxiety, short-term memory impairment, and rather 
continuous panic attacks that have been noticeably disabling.  
Also, his most recent VA examination report shows his 
GAF score was 45, so in the 41 to 50 range.  A GAF score is a 
scaled rating reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental-health illness."  See Richard v. Brown, 9 Vet. App. 
266, 267 (1996), citing the Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.1994) (DSM-IV).  According to 
DSM-IV, a GAF score in this range is indicative of serious 
impairment in social and occupational functioning.  See, too, 
38 C.F.R. § 4.130.  So all things considered, the medical 
evidence as a whole supports a higher 50 percent initial 
rating for the PTSD under DC 9411.

The veteran is not, however, entitled to an even higher 
rating of 70 percent since the evidence does not show he 
experiences obsessional rituals that interfere with routine 
activities, or that he has intermittently illogical, obscure, 
or irrelevant speech, near-continuous depression affecting 
the ability to function independently, appropriately and 
effectively, spatial disorientation, or neglect of personal 
appearance and hygiene.  It is noted that when he presented 
to the June 2005 VA examination he was alert and cooperative.  
In addition, his thought process was clear and he denied 
experiencing suicidal or homicidal ideation.

Finally, the Board has considered whether the veteran is 
entitled to an even higher rate of compensation on an extra-
schedular basis.  However, the Board concludes that the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. § 
3.321(b)(1).  There has been no showing by the veteran that 
his PTSD has resulted in marked interference with his 
employment (that is, beyond that contemplated by his current 
schedular rating - now even higher at 50 percent) 
or necessitated frequent periods of hospitalization.  Rather, 
by his own admission, he worked full-time for the same 
employer until his retirement after 35 years.  And he has not 
required hospitalization for treatment of his PTSD, only 
evaluation on an outpatient basis.  So there are no 
legitimate grounds for referring this case to the Director of 
VA's Compensation and Pension Service for extra-schedular 
consideration.  See, e.g., Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

ORDER

A higher 50 percent initial rating is granted for PTSD, 
subject to the laws and regulations governing the payment of 
VA compensation.



____________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


